DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 and 16 recite “”said second layer or said second layer system” (emphasis added) and claim 1 only recites “a second layer system”.  Accordingly, “said second layer” lacks antecedent basis.  Further, this phrase renders the claims indefinite as it is unclear as to whether applicant is reciting a second layer and/or a second layer system.  Clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 13-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2006/0032602).
Considering claim 1, Inoue teaches a casting member with a steel base material and a coating thereon (abstract).  The coating comprises a layer just above the base material (i.e. a first layer system), an intermediate layer (i.e. a transition layer), and an outermost layer (Paragraph 11) which is comprised of two layers (Paragraph 10) (i.e. a second layer system).  The layer just above the base material affords excellent oxidation resistance (Paragraph 22) (i.e. a corrosion resistant material), the intermediate layer relieves stress between the layer just above the base material and the outer layer (Paragraph 25), and the outermost layer comprises a coating mainly of at least one nitride, oxynitride, or carbonitride of V and a coating of composed mainly of at least one nitride, oxynitride, or carbonitride of Cr (Paragraph 10).  This is considered to teach the optional use of chromium oxynitride (i.e. CrON) which applicant discloses as an abrasion resistant material (Specification Paragraph 10).
While not teaching a singular example of the instantly claimed coating this would have been obvious to one of ordinary skill in the art in view of the teachings of Inoue as this is considered a conventionally known combination of layers known to afford a coated casting member and one would have had a reasonable expectation of success.
Considering claim 4, Inoue teaches where the intermediate layer comprises chromium oxynitride (i.e. CrON) (Paragraph 25) and applicant states in Paragraph 7 of the originally filed specification where a transition layer system may comprise 1 or more layers.  As such, the intermediate layer taught by Inoue is considered to render obvious the instant transition layer system.
Considering claim 6, Inoue teaches where the outer layer is composed mainly of at least one nitride, oxynitride, or carbonitride of Cr (Paragraph 10) and this is considered to render obvious the use of CrN.
Considering claim 13, Inoue teaches where the outer layer is composed mainly of at least one nitride, oxynitride, or carbonitride of Cr (Paragraph 10) (i.e. CrON, CrN, etc.) and is considered to meet the instant limitations due to indefiniteness as outlined above.
Considering claim 14, Inoue does not expressly teach the hardness of the outer layer being 29-33 GPa as claimed.  However, as outlined above, Inoue teaches an outer layer of substantially identical materials as those which are claimed and disclosed and therefore one would reasonable expect the outer layer of Inoue to possess the claimed hardness as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 16, Inoue teaches where the outermost layer comprises a coating mainly of at least one nitride, oxynitride, or carbonitride of V and a coating of composed mainly of at least one nitride, oxynitride, or carbonitride of Cr (Paragraph 10) (i.e. a multilayer system comprising optionally CrN, CrON, etc.).
Considering claim 17, Inoue teaches where the coating is deposited on a substrate of steel (Paragraph 10).
Considering claim 19, Inoue teaches where the substrate may be a mold (Paragraph 21).  While not expressly taught as “an injection mold used for manufacture of parts made of plastic material” the disclosure of “a mold” by Inoue is considered to meet the claimed limitation as it is the Examiner’s opinion that “a mold” disclosed in the prior art is substantially identical structure to that which is claimed as “injection mold” is a product-by-process recitation of the mold itself and “used for…” is an intended use of the mold.  See MPEP 2113 and 2111.01, respectively.
Considering claim 20, Inoue teaches a casting member with a steel base material and a coating thereon (abstract).  The coating comprises a layer just above the base material (i.e. a first layer system), an intermediate layer (i.e. a transition layer), and an outermost layer (Paragraph 11) which is comprised of two layers (Paragraph 10) (i.e. a second layer system).  The layer just above the base material affords excellent oxidation resistance (Paragraph 22) (i.e. a corrosion resistant material), the intermediate layer relieves stress between the layer just above the base material and the outer layer and comprises chromium oxynitride (i.e. CrON) (Paragraph 25) (Paragraph 25), and the outermost layer comprises a coating mainly of at least one nitride, oxynitride, or carbonitride of V and a coating of composed mainly of at least one nitride, oxynitride, or carbonitride of Cr (Paragraph 10).  This is considered to teach the optional use of chromium oxynitride (i.e. CrON, CrN, etc.) which applicant discloses as an abrasion resistant material (Specification Paragraph 10).
Considering claim 21, Inoue teaches where the substrate may be hardened via nitriding, etc. prior to formation of the layer just above the substrate (Paragraph 32) and discloses the use of ion nitriding at 500 ˚C (Paragraph 34-35).  Diaz-Guillen (Non-Patent Literature) discloses where plasma nitride steel (i.e. ion nitride) at 450 ˚C and 550 ˚C results in the formation of a nitride layer comprising CrN (Figure 5).  As such, this is considered to evidence where the hardening disclosed by Inoue results in a layer comprising CrN and is considered “an adhesion layer” as Inoue teaches where the hardening is controlled to prevent deterioration of adhesion (Paragraph 32) (i.e. improves adhesion).

Response to Arguments
Applicant’s arguments, see remarks, filed 10 November 2022, with respect to the rejection(s) of claim(s) 118 under 35 USC 102(a)(1) and 35 USC 103 in view of DE102010052687 have been fully considered and are persuasive.  Said reference does not adequately teach applicant’s amended limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784